Citation Nr: 1548950	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  10-25 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. DiPadova, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1967 to June 1969.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran also perfected an appeal to the Board for service connection for a right shoulder condition with arthritis and for a rating higher than 30 percent for his service-connected posttraumatic stress disorder (PTSD).  But in a June 2014 rating decision, he was granted a higher 70 percent disability rating for his PTSD.  And later in June 2014, prior to his case being certified to the Board, he withdrew his appeal regarding his right shoulder condition and PTSD.  38 C.F.R. § 20.204 (2015).  Therefore, those claims are no longer at issue.

In November 2014, in support of his remaining claims for service connection for bilateral hearing loss and tinnitus, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the proceeding has been associated with his claims file, so is of record.  Following the hearing, the Board held the record open for an additional 60 days - so until January 13, 2015 - to allow the Veteran time to obtain and submit supporting evidence, including especially a nexus letter from someone qualified linking his hearing loss and tinnitus to noise exposure or other activity during his military service, including while engaged in combat.  Inexplicably, however, no such additional evidence or opinion was received within the allotted 60 days.  See Haney v. Nicholson, 20 Vet. App. 301 (2006) (When a VLJ at a hearing exercises discretion to leave the record open for the appellant to submit additional evidence pursuant to 38 C.F.R. § 20.709, the VLJ must set a deadline as to how long the record will remain open, and if such deadline is not set at the hearing, fair process requires the Board to subsequently set a deadline by which the record will close and notify the appellant of that deadline before the claim can be adjudicated.)

The Board therefore proceeded to reviewing the claims and, on January 16, 2015, determined they required further development before being decided on appeal, so remanded them to the Agency of Original Jurisdiction (AOJ).  There was suggestion the Veteran's bilateral hearing loss had pre-existed his service, so additional medical comment was needed to determine whether this was true according to the correct legal standard ("clear and unmistakable evidence").  Depending on whether it was determined the hearing loss had pre-existed service, or instead was first manifested in service, medical comment was needed as well concerning whether the pre-existing hearing loss also clearly and unmistakably had not been aggravated by the Veteran's service, meaning chronically worsened beyond its natural progression, or conversely whether it was otherwise related or attributable to his service, if instead determined that it had not pre-existed his service.  Still other medical comment was needed concerning the etiology of his additionally claimed tinnitus, particularly in terms of its posited relationship with his service.

Turns out that, later in January 2015 (more specifically, on January 28, 2015), the RO received the private medical nexus opinion the Veteran had indicated during his hearing that he would be submitting instead to the Board.  X.H., MD, PhD, of the Springfield Clinic, Main Campus, provided this supporting statement.  And although not received before the Board remanded the claims, it will be discussed in this decision along with and in relation to the other relevant evidence.  The RO (as the AOJ) already has addressed this additional evidence in the first instance, in the Supplemental Statement of the Case (SSOC) provided the Veteran in May 2015, so the Board need not solicit a waiver from him allowing the Board also to consider this evidence.  See 38 C.F.R. § 20.1304 (2015).



FINDINGS OF FACT

1.  Clear and unmistakable evidence shows the Veteran's right ear hearing loss 
pre-existed his entrance into service.

2.  Clear and unmistakable evidence also shows this pre-existing right ear hearing loss was not aggravated during or by his service, including from repeated exposure to loud noise and consequent injury to this ear (i.e., acoustic trauma).

3.  Although it is not shown that he also clearly and unmistakably had hearing loss in his left ear when entering service, the most probative (meaning most competent and credible) evidence of record is against finding that the hearing loss in this other ear incepted during his service, or initially manifested to a compensable degree of at least 10-percent disabling within one year of his separation from service, or that it is otherwise the result of repeated exposure to loud noise during his service and consequent injury to this ear (acoustic trauma).

4.  Equally, his tinnitus did not initially manifest during his service, or to a compensable degree of at least 10-percent disabling within a year of his discharge from service, and has not been shown by the most competent and credible evidence to have been caused or exacerbated by a disease, an injury, or an event during his service - including especially acoustic trauma.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for bilateral hearing loss is not established. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2015).

2.  Entitlement to service connection for tinnitus also is not established.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits upon receipt of a complete or substantially complete application.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

VA has complied with this duty to notify.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).  The Veteran was provided this required notification letter in February 2009, prior to initially adjudicating his claims in the June 2009 rating decision at issue in this appeal, so in the preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The letter specifically advised him of the type of evidence needed to substantiate these service-connection claims, also of his and VA's respective responsibilities in obtaining this necessary supporting evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The letter also discussed how VA assigns "downstream" disability ratings and effective dates for awards once service connection is granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006).

VA also has complied with its duty to assist the Veteran with these claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  To satisfy this additional obligation, VA has obtained, to the extent possible, all relevant evidence he has identified as necessary for an equitable resolution of these claims.  This pertinent evidence includes his service treatment records (STRs) and records of the evaluation and treatment he has received in the many years since the conclusion of his service, whether from VA or privately.  He has not identified any evidence still needing to be obtained.

Regarding whether there was substantial compliance with the Board's January 2015 remand directives, the Board sees the Veteran was provided the requested VA audiological examination in April 2015.  In the examination report, the examiner reviewed the medical history, including the Veteran's noise exposure in service (so, in effect, presumed that it occurred as alleged), set forth the relevant clinical findings, and provided an opinion with a supporting explanation that, in turn, enables the Board to make a fully-informed decision on these claims.  See Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).  Therefore, the VA examination is adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The claims also were readjudicated in the May 2015 SSOC, so considered the results of that examination as well as other relevant evidence.  The Board consequently concludes there was compliance, certainly the required substantial compliance, with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions); but see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only "substantial" rather than strict or exact compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Accordingly, appellate review of these claims may proceed without prejudicing the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Entitlement to Service Connection for Bilateral Hearing Loss

The Veteran is claiming entitlement to service connection for bilateral (meaning left and right ear) hearing loss, which he attributes to acoustic trauma during his time in service.

A Veteran is presumed to have been in sound condition when examined, accepted and enrolled in service, except for defects noted at the time of entrance, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. 
38 U.S.C.A. § 1111.


According to 38 C.F.R. § 3.304(b), the term "noted" denotes only such conditions that are recorded in examination reports.  A history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions but will be considered together with all other material evidence in determinations as to inception.  See also Crowe v. Brown, 7 Vet. App. 238 (1994). 

If a pre-existing disability is noted upon entry into service, the Veteran may not bring a claim for service connection for that disability on a direct-incurrence basis, only instead a claim for aggravation of the disability during or as a result of his service.  In this circumstance, the Veteran has this burden of proof.  Conversely, if a condition is not noted upon entry into service, the presumption of soundness applies.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994); see also 38 C.F.R. § 3.306.  And to rebut this presumption of soundness, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that it was not aggravated by service.  See VAOPGCPREC 3-2003 (July 16, 2003); see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) (holding that VA, rather than the claimant, bears the burden of proving that a disability preexisted service and was not aggravated therein); 70 Fed. Reg. 23 ,027, 23,029 (May 4, 2005) (applies to claims pending on or filed after May 4, 2005). 

This burden to show no aggravation of a preexisting disease or disorder during service is an "onerous," one that lies with the government.  See Cotant v. Principi, 17 Vet. App. 116, 131 (2003); Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence.").  As mentioned, it is an "onerous" evidentiary standard, requiring that the pre-existence of a condition and the 
non-aggravation result be "undebatable."  Cotant, 17 Vet. App. at 131, citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).  It is a "very demanding" 
clear-and-unmistakable-evidence standard.  See MacMinagil v. Shinseki, 
No. 09-1536, 2011 WL 1534512 (Vet. App. April 25, 2011), citing Cotant at 131.

A preexisting disease will be considered to have been aggravated by military service when there is an increase in disability during such service, unless there is a specific finding that the increase is due to the natural progression of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  The presumption of aggravation applies only when pre-service disability increases in severity during service.  Beverly v. Brown, 9 Vet. App. 402, 405 (1996).  Mere temporary or intermittent flare-ups of a preexisting injury or disease are insufficient to be considered aggravation unless the underlying condition, as contrasted to symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).  But clear and unmistakable evidence is required to rebut the presumption of aggravation when the pre-service disability underwent an increase in severity during service. 38 C.F.R. § 3.306(b).  A claimant is not required to show that the disease or injury increased in severity during service before VA's duty under this rebuttal standard attaches.  Cotant v. Principi, 17 Vet. App. 116 (2003).

That said, aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  See also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) (holding that evidence of a temporary flare-up, without more, does not satisfy the level of proof required of a non-combat Veteran to establish an increase in disability). 

Independent medical evidence generally is needed to support a finding that the pre-existing disorder increased in severity during service beyond its natural progression. See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  The presumption of aggravation applies where there was a worsening of the disability in service, regardless of whether the degree of worsening was enough to warrant compensation.  Browder v. Derwinski, 1 Vet. App. 204, 206-207 (1991).

In deciding appeals, the Board must determine the probative value of all evidence submitted or otherwise obtained that is relevant to the claim, so both lay and medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is "credible", or worthy of belief.  Barr, 21 Vet. App. at 303, 308 (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  38 C.F.R. § 3.159(a)(2).  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  Layno v. Brown, 6 Vet. App. 465 (1994).  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372   (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service-connected mental disorder and drowning that caused Veteran's death). 


In ascertaining the competency of lay evidence, the Courts generally have held that a layperson is incapable of opining on matters requiring medical knowledge.  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr, 21 Vet. App. at 303; see also Jandreau 492 F.3d 1372 (Fed. Cir. 2007); Charles v. Principi, 16 Vet. App. 370 (2002); Falzone v. Brown, 8 Vet. App. 398 (1995).

That said, laypersons also have been found not competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia had aggravated his diabetes and hypertension was not of sufficient weight to trigger VA's duty to seek a medical opinion on the issue).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1). 

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see also Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

In cases where a Veteran asserts entitlement to service connection for injury or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) and its implementing VA regulation, 38 C.F.R. § 3.304(d), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The United States Court of Appeals for the Federal Circuit (Federal Circuit Court) has held that, in the case of a combat Veteran, not only is the combat injury presumed, but so, too, is the disability due to the in-service combat injury.  See Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  To ultimately establish entitlement to service connection, however, there still must be evidence of current disability and a causal relationship ("nexus") between the current disability and the combat injury.  Id. (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Factual Background

The Veteran's STRs include the report of his July 1967 military entrance examination reflecting that he indicated having mumps prior to service.  Further, and more significant to this appeal, it was noted that he had clinically normal hearing in his right ear but hearing loss in his left ear.  Interestingly, the report of his later June 1969 separation examination indicated he had clinically normal hearing in both ears, so bilaterally.

In March 2009, the Veteran was afforded a VA audiological evaluation to assess the etiology and severity of his hearing loss.  The examiner observed the Veteran's STRs included a February 1967 Bekesy audiogram showing he had mild hearing loss in his right and left ears.  The examiner further observed that the left ear hearing loss had existed prior to entry into service.  As well, the examiner observed that the July 1967 entrance examination revealed slightly improved hearing, but nonetheless a mild high frequency hearing loss in the left ear.

On objective physical examination, pure tone thresholds in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
10
35
50
50
LEFT
5
10
40
50
55

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 84 percent in the left ear.  The examiner found that the pure-tone test results were indicative of mild-to-moderate sensory loss in the right and left ears.  But as concerning etiology, the examiner opined that the Veteran's bilateral hearing loss was not permanently aggravated by military duty (The presumption, then, was that he had hearing loss in both ears when beginning his service).  The examiner explained that all of the available audiograms were calibrated to the same audiometric scale, so the test results were able to be directly compared to each other.  The examiner also noted that the Veteran's first complaint of hearing loss was approximately 10 years after his discharge from service, and that there were no other audiograms for review.  The examiner concluded it less than 50 percent likely the Veteran's bilateral hearing loss was attributable to military duty.


During his more recent November 2014 hearing before the Board, the Veteran testified that he was in combat while serving in Vietnam.  Hearing Tr. at 3-5.  He said he was exposed to heavy gun firing and even knocked out of a foxhole.  Id. at 3.  He indicated he could not hear for several days.  Id.  He further stated that a grenade hit close to him.  Id. at 4.  He testified that he was exposed to noise from mortar fire.  Id. at 5.  He explained that his primary duties were as an infantryman and that he was only a clerk typist towards the end of his duty.  Id.  He indicated he saw an audiologist about 10 years after the conclusion of his service.  Id.

Because however, as mentioned, it was unclear whether the VA examiner that had examined the Veteran in relation to these claims had used the correct legal standard when commenting on the etiology of the Veteran's hearing loss in terms of its purported relationship with his military service, the Board remanded these claims in January 2015 for supplemental comment on these determinative issues of aggravation versus causation.

Also in January 2015 (as he had indicated he would during his hearing), the Veteran submitted a private medical record dated in December 2014 in which the commenting physician noted the Veteran had experienced hearing loss for more than 45 years since his military service during the Vietnam War.  This commenting physician also explained that the etiology of the Veteran's hearing loss included noise trauma and presbycusis (the latter means simple aging).  This physician additionally observed that the Veteran had reported that the onset of his hearing loss was due to military service and that he had significant noise exposure as well as a concussion in service.  Further, according to this physician, the Veteran's hearing loss was persistent and worsening over the years.  This physician indicated the Veteran had denied a family history of hearing loss at an early age.  But although this physician provided an audiogram, he did provide an interpretation of the graphical results.


Meanwhile, in April 2015, the Veteran had the additional VA audiological evaluation that had been directed when remanding his claims.  This additional VA examiner noted that the entire claims file was reviewed.  On physical examination pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
20
50
60
65
LEFT
15
20
50
60
70

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 100 percent in the left ear.

Based on the results of this additional testing, this VA compensation examiner confirmed the Veteran had a ratable disability according to the threshold minimum requirements of VA (meaning according to the standards of 38 C.F.R. § 3.385).  Regarding etiology, this examiner concluded there was clear and unmistakable evidence the Veteran had pre-existing bilateral hearing loss when he began his active duty service in September 1967.  The examiner pointed to the preceding February 1967 audiogram showing mild high frequent hearing loss for both the left and right ears.  The examiner further noted that the Veteran's July 1967 entrance examination showed mild high frequency hearing loss on the left side.  The examiner additionally determined there was also clear and unmistakable evidence the Veteran's bilateral hearing loss was not chronically aggravated by his military service, meaning that it was not permanently worsened above and beyond its natural progression.  In explanation, the examiner observed the Veteran's June 1969 audiogram noted normal hearing, bilaterally.  Further, the examiner observed that the Veteran's private medical records dated in January 1970 showed that he had mumps and other childhood diseases and noted that he smoked.  The examiner explained that mumps and smoking were known risk factors for hearing loss and tinnitus.  Further, the examiner pointed out the Veteran's VA treatment records reflected that he had hypertension and high cholesterol, which also are known risk factors for hearing loss and tinnitus.

So with all of this being considered, this VA examiner determined the Veteran's pre-existing hearing loss was not aggravated during or by his service beyond its normal progression.  In further explanation, this examiner pointed out there was not a permanent positive threshold shift greater than normal measurement variability at any frequency for either ear.

Right Ear Hearing Loss Analysis

As that VA compensation examiner readily observed, there was indication of hearing loss in the Veteran's right ear when examined in February 1967, so prior to beginning his military service.  That notwithstanding, since right ear hearing loss was not also noted during his actual military induction examination, the presumption of soundness attaches.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Consequently, to rebut this presumption of soundness, VA must show by clear and unmistakable evidence both that the hearing loss in this ear existed prior to service and that it was not aggravated by service or that any worsening of it was not above and beyond the condition's natural progression.  See VAOPGCPREC 3-2003 (July 16, 2003).

After reviewing the evidence of record, the Board finds that the presumption of soundness has been rebutted by the required clear and unmistakable evidence showing that the right ear hearing loss preexisted the Veteran's service and was not chronically worsened by it, so aggravated beyond its natural progression.

The Board reached this conclusion by reviewing the relevant evidence discussed, which importantly reflects that the Veteran's February 1967 audiogram showed right ear hearing loss, so prior to him entering the military.  As importantly, the April 2015 VA examiner found that the Veteran's right ear hearing loss both pre-existed service and was not aggravated by it, and that any worsening of the right ear hearing loss was owing to the natural progression of the disorder, so not above and beyond the normal circumstance.


The Board finds this April 2015 opinion highly probative because it was based on a review of the pertinent evidence in its entirety and because the examiner provided the necessary explanatory rationale for his conclusions - indeed, citing to specific evidence in the file such as the February 1967 audiogram showing hearing loss in this ear even before the Veteran's service began.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (indicating that most of the probative value of an opinion comes from its underlying reasoning or rationale, not merely from review of the file or the conclusion ultimately reached); Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (similarly holding that factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).

The Board is mindful of the Veteran's November 2014 hearing testimony, including that he was exposed to loud noise during his service that caused his hearing loss (including in this ear) and that he is a combat Veteran.  He is competent to report his symptoms and to provide opinions on some medical issues.  See Layno, 6 Vet. App. 465; Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, the etiology of a medical condition such as hearing loss is beyond the knowledge base and competence of a layman such as him.  Therefore, the Board finds his allegations do not constitute competent and credible evidence in support of his claim.  See, e.g., Jandreau, 492 F.3d 1372, 1377 n.4 (lay persons not competent to diagnose cancer); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (noting that, unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis). 

The December 2014 private treatment records from X.H., MD, PhD, of the Main Campus of the Springfield Clinic were offered to provide support for the claim in the way of the required nexus.  The RO, as mentioned, received this additional evidence in January 2015.  Dr. X.H. indicated the Veteran reported having experienced hearing loss due to his military service and denied having a history of hearing loss at an early age.  But in seemingly attributing the Veteran's hearing loss to his service, or dating it back to his service, Dr. X.H. did not account for evidence in the file that clearly tends to refute the history the Veteran recounted to him.  

Notably, there was no mention of the February 1967 audiogram, pre-service, showing the Veteran had hearing loss (including in his right ear) even then, so well before going to Vietnam and engaging in combat.  This commenting private physician therefore apparently did not have access to the Veteran's claims folder (or actually review it, even if he did) and resultantly was unaware of the Veteran's February 1967 Bekesy audiogram showing right ear hearing loss prior to his September 1967 entry into service and later tour in Vietnam.  This is critically significant because this private doctor did not account for this important piece of evidence or otherwise reconcile it with his impression that the Veteran only had experienced hearing loss in his right ear since his service.  The audiogram before his service even began tends to refute this notion.  As such, this private examiner's association of the hearing loss in this ear to the Veteran's service was based on an inaccurate factual premise (certainly at least one that was not wholly accurate).  So the probative value of the opinion concerning the origins of the hearing loss affecting this ear correspondingly declines.  See Reonal v. Brown, 5 Vet. App. 458 (1993) (An opinion is only as good and credible as the history on which it was based; thus, the Board may reject a medical opinion based on an inaccurate factual predicate).  A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51(Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the Veteran).  However, a medical opinion that is based on facts provided by the appellant that previously have been found to be inaccurate or because other facts in the record contradict the facts provided by the appellant that formed the basis for the opinion may be rejected.  See Coburn v. Nicholson, 19 Vet. App. 427 (2006).  To reiterate, the probative value of a medical opinion comes from its underlying reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Such was not the case here with respect to this private doctor's opinion.

Further, this commenting private physician diagnosed the Veteran's hearing loss as being due to a combination of noise exposure and simple aging, so even he concedes it is multi-factorial.

On balance, then, the Board finds the April 2015 VA examiner's opinion most probative of the determinative issue of etiology.  This VA examiner not only disassociated the Veteran's right ear hearing loss from his service but also provided other explanation for it.  As importantly, he used the correct legal standard in proclaiming the evidence clearly and unmistakably establishes that the Veteran's right ear hearing loss pre-existed his military service and did not increase in severity during or as a result of his service, that is, not beyond its natural progression.  As evidence of the latter (no aggravation), this examiner pointed to the normal hearing acuity at time of separation from service and the fact that there was no indication of a significant threshold shift - that is, when comparing the Veteran's hearing acuity when entering service versus his hearing acuity when exiting service.  Thus, the Veteran's right ear hearing loss cannot be found to have been incurred in or aggravated by his service, and consequently for the reasons and bases discussed service connection for right ear hearing loss is not warranted.

Left Ear Hearing Loss Analysis

As already discussed, when a pre-existing disability is noted upon entry into service, then the Veteran cannot bring a claim for service connection for that disability, only instead a claim for service-connected aggravation of that disability.  And in that circumstance, 38 U.S.C.A. § 1153 applies and the burden falls on him, not VA, to establish aggravation.  Wagner, 370 F.3d at 1096; Jensen, 19 F.3d 1413, 1417.

Because the Veteran's left ear hearing loss preexisted his service, as was evidenced both during the February 1967 audiogram and again during his actual military induction examination in July 1967, service connection for the claimed hearing loss in this ear may only be granted on the basis of aggravation.  38 C.F.R. § 3.306.

The question is whether his hearing loss in this ear chronically or permanently worsened during his service beyond its natural progression.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Both the March 2009 and April 2015 VA examiners found that the hearing loss was not permanently aggravated by the Veteran's military service.  The April 2015 VA examiner concluded the Veteran's hearing loss was not permanently worsened above and beyond its natural progression; therefore, service connection for this disability on the basis of aggravation is precluded.  In explanation, this examiner pointed out that the Veteran's hearing loss could be due to other conditions.  Further, he had normal hearing at the time of separation from service (so certainly no worse hearing than he had when entering service) and he did not report hearing loss until 10 years later after service.  Indeed, even the Veteran himself concedes first consulting an audiologist some 10 years after the conclusion of service.  In the appropriate circumstance, VA may consider the absence of any indication of a relevant medical complaint until so relatively long after service as one factor, just not the only or sole factor, in determining whether a disease or an injury in service resulted in chronic or persistent residual disability.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  See also Mense v. Derwinski, 1 Vet. App. 354 (1991) (holding that VA did not err in denying service connection when the Veteran had failed to provide evidence demonstrating continuity of symptomatology and had failed to account for the lengthy time period following his service during which there was no clinical documentation of the claimed disorder).  Ultimately, the Board must consider all the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).


In testimony during his November 2014 Board hearing, the Veteran attested that, after he was blown out of his hole that he was dug into, he could not hear for days.  However, to reiterate, mere temporary or intermittent flare-ups of a pre-existing injury or disease during service are insufficient to be considered "aggravation in service," unless the underlying condition, itself, as contrasted with mere symptoms, worsened.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); and Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  By all accounts the hearing acuity in his left ear had returned to normal by the time he separated from service, as evidenced by the audiogram done in expectation of his discharge from service, so after that noise trauma in combat in Vietnam had occurred.

The Board is mindful of the Veteran's assertions regarding the origins of his present-day left ear hearing loss.  But since this condition at issue is medically complex, rather than simple, there has to be medical evidence supporting this notion of aggravation of the pre-existing disability.  See, e.g., Jandreau, 492 F.3d 1372, 1377 n.4; Woehlaert v. Nicholson, 21 Vet. App. 456, 462.  And since the medical evidence shows there was no finding of an actual increase in the Veteran's left ear hearing loss owing to his service, the Board finds that the presumption of aggravation does not apply.  Browder v. Derwinski, 1 Vet. App. 204, 206-207 (1991).  Moreover, Dr. X.H.'s December 2014 statement, received in January 2015, does not address the critical issue of whether the Veteran's pre-existing left ear hearing loss was aggravated during or by his service, including as a result of the type of noise trauma experienced in combat in Vietnam.  Rather, Dr. X.H.'s statement is erroneously predicated on the notion the Veteran first had hearing loss in this ear during his service (as opposed to even prior to it beginning), which as mentioned the results of the hearing tests he had prior to his service, in February and July 1967, clearly and unmistakably confirm.

For these reasons and bases, the preponderance of the evidence is against this claim of entitlement to service connection for left ear hearing loss, so the benefit-of-the doubt doctrine does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Thus, this claim must be denied.

III.  Entitlement to Service Connection for Tinnitus

The Veteran additionally attributes his tinnitus to loud noise exposure and consequent injury while on active duty in the military, especially in combat in Vietnam.

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  A disorder may be service connected if the evidence of record shows the Veteran currently has a disorder that was chronic in service or, for certain chronic diseases detailed in 38 C.F.R. § 3.309(a), which was noted in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the continuity of symptomatology provisions of 38 C.F.R. § 3.303(b) only apply to a chronic disease listed in § 3.309(a)).  Service connection nevertheless may be granted for any disease diagnosed after discharge from service, when the evidence, including that pertinent to service, establishes the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish entitlement to service connection for a claimed disorder, the following must be shown:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship or correlation between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its competency and credibility to, in turn, determine its ultimate probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 


In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

Where a Veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946, and an organic disease of the nervous system, as a chronic disease, becomes manifest to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  If a condition listed as a chronic disease in 
38 C.F.R. § 3.309(a) is noted during service, but is either shown not to be chronic or the diagnosis could be legitimately questioned, then a showing of continuity of related symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b); Walker, 708 F.3d at 1336.

Where there is evidence of noise exposure during active service, tinnitus is considered a chronic disease under 38 C.F.R. § 3.309(a) as "[o]ther organic diseases of the nervous system."  Fountain v. McDonald, No. 13-0540, 2015 WL 510609 (Feb. 9, 2015).

As an initial matter, the Veteran's STRs are completely unremarkable for any complaints, treatment, or a diagnosis of tinnitus.  Nevertheless, he testified during his November 2014 Board hearing that he had first noticed ringing in his ears in Vietnam.  Hearing Tr. at 6.  He testified that there was not a medical clinic available and that he did not know what tinnitus was at that time anyway.  Id. at 7 and 8.  He testified that the ringing in his ears occurred all the time.  Id. at 8.  He said he had ringing in his ears at that particular moment and when it got quiet in the room it sounded like cicadas.  Id.  He stated that sometimes it was worse than others.  Id. 

In other testimony during his November 2014 Board hearing, the Veteran explained that he served as an infantryman and then a clerk while on active duty in the military.  His Form DD Form 214 shows that he was a clerk typist and that he received the National Defense Service Medal, but also Combat Infantryman Badge, Air Medal, Vietnam Service Medal, Bronze Star, Sharpshooter Badge, Vietnam Campaign Medal, and the Purple Heart Medal.

Tinnitus is "a noise in the ear, such as ringing, buzzing, roaring, or clicking."  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1714 (28th ed. 1994).  It is often subjective in nature; indeed, because of its inherently subjective nature, even a layman such as the Veteran is considered competent to report the observable manifestations of this disease like this ringing, buzzing, roaring, or clicking sound mentioned.  He is competent to provide evidence regarding tinnitus, as it is a condition readily apparent through the senses.  See Charles v. Principi, 16 Vet. App. 370 (2002) (holding that tinnitus is subjective and the kind of condition lay testimony is competent to describe); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (a Veteran is competent to report symptoms that require only personal knowledge, not medical expertise, as they come to him through his senses).  The Board, therefore, must determine whether his assertions regarding the incurrence of tinnitus in service also are credible to ultimately have probative value.  Indeed, the Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193   (1991).

There is no disputing the Veteran experienced the type of noise trauma alleged during his service, especially in combat, particularly since consistent with the places, types, and circumstances of his service as reflected on his DD Form 214.  38 U.S.C.A. § 1154(a) and (b); 38 C.F.R. § 3.304(d).

Moreover, the post-service medical evidence shows the Veteran complained of recurrent tinnitus during his March 2009 and April 2015 VA examinations.  As well, in the December 2014 private treatment record that was received at the RO in January 2015 Dr. X.H. reaffirmed the Veteran had tinnitus.  Therefore, the Veteran clearly has this claimed condition.

What is much less clear, however, is the purported correlation between this condition and the Veteran's time in the military, including in combat in Vietnam.  During the March 2009 VA examination, the examiner noted the Veteran had reported a very vague onset of tinnitus which the examiner found to be untypical for tinnitus associated with acoustic trauma.  The Veteran reported tinnitus to be very rare in occurrence (one time per month for less than a minute).  Further, the Veteran reported that his tinnitus occurred just two weeks prior to that VA examination and happened when he was descending on an airplane.  The examiner explained this occurrence was outside the range of tinnitus experienced by the general population.  Aside from that, the examiner explained that tinnitus could not be tested as it was not present at the time of that VA examination.  He ultimately found that, due to the Veteran's vague onset of tinnitus, limited occurrence, and lack of documentation of tinnitus in his claims file, there was insufficient evidence to opine in the Veteran's favor insofar as associating this condition with his service.

The more recent April 2015 VA examiner came to essentially the same conclusions.  This additional examiner reiterated what the prior March 2009 examiner had found and that the Veteran reported just periodic ringing tinnitus, bilaterally, and that he also reported having tinnitus as long as he could remember in his adult life.  Ultimately, this additional examiner determined the Veteran's tinnitus was "less likely than not" caused by or a result of military noise exposure.  In explanation, this examiner observed the Veteran's hearing loss was not chronically aggravated by his service and that there was no hearing loss and no significant threshold shift for either ear owing to his service.  This examiner also pointed out that the Veteran's STRs show he denied having ear trouble.  Further, this examiner pointed out the Veteran's post-service medical records indicated he smoked, which was a risk factor for tinnitus.


The March 2009 and April 2015 examiners' opinions were based not only on a lack of reported tinnitus in service, or even during the one-year presumptive period following the Veteran's discharge from service, but also on the notably negative findings during his military separation examination, as well as in his VA treatment records since service and the fact that the first documented report of any type of hearing problem was some 10 years after service.  Therefore, the examiners' collective findings sufficiently inform the Board of the judgment and rationale regarding the etiology of the Veteran's tinnitus, including especially in terms of why it has been disassociated from his time in service.  Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012).  There is no other at least equally competent and credible medical opinion refuting these VA examiners' conclusions or otherwise suggesting the tinnitus is etiologically related to or the result of the Veteran's service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").

These VA examiners considered the Veteran's lay statements regarding the onset of and continuity of his tinnitus, but they also apparently considered it significant that he had not complained of this disease prior to when he eventually did.  And while it is true that VA adjudicators cannot equate the absence of treatment with the necessary absence of a condition, such as would be reflected in treatment records, it is permissible to consider this absence when evaluating the claim.  See Buchanan, 451 F.3d at 1336 ("Nor do we hold that the Board cannot weigh the absence of contemporaneous medical evidence against the lay evidence of record.").  Moreover, although the Board cannot reject a claimant's statements merely because he is an interested party, the claimant's interest may affect the credibility of his testimony when considered in light of other factors.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991); accord Buchanan, 451 F.3d at 1337 (holding that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias . . . .").


The December 2014 private treatment record from Dr. X.H. as mentioned included a diagnosis of tinnitus (aside from bilateral hearing loss).  This commenting physician also explained that the Veteran's tinnitus was a symptom resulting from hearing loss.  This doctor's record additionally indicated the Veteran's hearing loss was due to his service or dated back to his service.  However, this physician apparently did not have access to the Veteran's claims file to review the evidence of record, including importantly the audiograms in February and July 1967 confirming the presence of hearing loss even before the Veteran's service, so even before he engaged in combat in Vietnam.  This, as explained, was reason for discounting this doctor's statement when denying the claim for bilateral hearing loss and, equally, is reason for discounting it when also denying the derivative claim for tinnitus.  The essential basis of this doctor's statement and opinion is factually flawed because there is no reconciliation of the hearing loss shown even before the Veteran began serving in the military.  Therefore, the Board again finds this private doctor's medical opinion to be of limited probative value. 

Moreover, the Veteran's contentions that he had tinnitus since his military service are inconsistent with the remaining evidence of record.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  His STRs are unremarkable for any complaints, treatment or diagnosis of tinnitus during his service.  And even accepting that he engaged in combat, so has the lesser burden of proof insofar as showing he had tinnitus during his service, the fact remains that there equally is no credible indication of tinnitus for many years after conclusion of his service, such as to show continuity of this disease since his service as required by 38 C.F.R. § 3.303(b) and the holding in Walker.  Moreover, this VA regulation and precedent case require some notation of tinnitus during service, and there was not in this particular instance.  Continuity of symptomatology only comes into play when the condition now claimed was first noted in service.


The STRs and post-service VA and private treatment records generated prior to the Veteran's claim show that he did not report tinnitus at the time of his discharge from service or until many years thereafter.  The Board finds these records to be of greater probative value than his more recent statements that he has had ringing in his ears ever since his service.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997), see also Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).

For these reasons and bases, the preponderance of the evidence is against finding that the Veteran has tinnitus owing to his military service.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102 regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant this claim.


ORDER

The claim of entitlement to service connection for bilateral hearing loss is denied.

The claim of entitlement to service connection for tinnitus also is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


